PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/763,643
Filing Date: 13 Nov 2015
Appellant(s): Ando et al.



__________________
Stephanie H. Vavra
Registration No. 45,178
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 February 2021 and 2 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 23 April 2020 from which the appeal is taken have been modified by the Advisory Action dated 23 September 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshiyuki et al. (JP2005185122 A – Espacenet Abstract and translation).
	Regarding claims 1, 3 and 4, Yoshiyuki et al. disclose a fat processed starch and method of making by: adding a mixture of fat and emulsifier to starch, mixing the combination, drying, aging and adjusting the water content of the aged combination to about 8 to 18% ([0008], [0012], [0014]).  
Given Yoshiyuki et al. disclose emulsifiers including glycerol fatty acid esters, inherently the emulsifier would display a HLB of between 2 and 10.
	While Yoshiyuki et al. disclose adjusting the water content of the starch/fat combination after aging rather than prior to aging, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP §2144.04 IVC).
Yoshiyuki et al. disclose that fat and emulsifier are mixed in a ratio of about 1/99 to 99/1 (w/w) ([0012]).  Yoshiyuki et al. disclose that mixture of fat and emulsifier are added to the starch in an amount of about 0.0003 to 10 mass% ([0012]).  Yoshiyuki et al. disclose that the starch has a water content adjusted to about 20 to 40% ([0013]).  Yoshiyuki et al. also discloses that the aging is carried out within a temperature range of from about 30º to 180ºC.
claims 5-7, Yoshiyuki et al. disclose all of the claim limitations as set forth above.  Yoshiyuki et al. disclose a coating material for fried foods, including fries, comprising the fat processed starch (Abstract, claim 3).  Yoshiyuki et al. disclose fried food, including fries, comprising a coating made with the fat processed starch (Abstract, claim 4).
 
(2) Response to Argument
Summary-
The claimed invention is directed to a process for producing fat-processed starch comprising the step of: adding a combination of fat and emulsifying agent to an aqueous starch slurry; mixing the fat and starch to obtain a mixture; and adjusting (decreasing) the water content of the mixture to an amount less 0.1 to 0.5 times the water content of the starch before the addition of fat; and aging the water adjusted mixture at a temperature of 30ºC to 150ºC.  
The claimed invention requires an emulsifying agent having an HLB of 2 to 10 and the step of adjusting the water content of the mixture occurs before aging.
The prior art, Yoshiyuki et al. (JP 2005185122 A) teaches a method of making a fat process starch comprising the step of: adding a combination of fat and emulsifying agent to starch; mixing the fat and starch; drying the fat and starch mixture to obtain a mixture wherein the starch has a water content of 20-40% ; aging the mixture at a temperature range of from about 30º to 180ºC; and adjusting (decreasing) the water content of the aged combination to a water content of  about 0.2 to 0.9 times the water content of the starch (i.e. 8-18%).  
The prior art teaches “adjusting” the water content after aging while the claimed invention requires water content adjustment before aging.  However, there is no data on the record demonstrating the criticality of performing the water “adjustment” step before aging rather than after. 

	Explicitly, Yoshiyuki et al. teach a method wherein a starch and fat mixture is dried to a water content of 20-40% (i.e. adjusting water content), “aged” at 30º-180ºC and further dried to a water content of 8-18%.  Yoshiyuki et al. teach “[a]ging may be carried out by extending/continuing the drying step as it is”   Here, the prior art does draw a distinction between “adjusting the water content” and “aging.”  Since these steps are equivalent, there is no demonstration that the order of performing them is critical as asserted in the rejection.  
	Therefore, the difference between Yoshiyuki et al. and the present claims is that Yoshiyuki adjust the water content of the starch and fat mixture two times, once before aging and then after aging to form the final product whereas the claims adjust water content once before aging.  In this case, there is no patentable distinction because the process of Yoshiyuki results in a starch product with the same water content as the claimed invention. 
 

Rejection under 35 U.S.C. §103-
	Appellants argue Yoshiyuki et al. does not teach or suggest an aging step after water content adjustment (page 6/section A).  Appellants submit Yoshiyuki et al teaches away from the claimed methods (page 6/section A).  
after aging.  However, Appellants have not provided any persuasive evidence showing the criticality of adjusting the water content of the fat and starch mixture before aging versus after aging (see discussion below regarding unexpected results).
	Note, the present Specification disclose the method for adjusting the water content is not particularly limited and may be adjusted by using a drying machine such as a flash dryer, a spray dryer, a drum dryer, a paddle dryer or a rack-type dryer (Specification -[0023]).  Similarly, Yoshiyuki et al. teach drying a fat and starch mixture in a fluidized bed dryer, in a rack-type circulation dryer, a spray dryer or a drum dryer ([0013]) prior to aging.  
	Therefore, in the alternative to the water adjustment Yoshiyuki et al. teaches after aging, Yoshiyuki et al. clearly teach a water adjustment step, e.g. drying the fat and starch mixture in a drum dryer, prior to an aging step.  The drying step of Yoshiyuki et al. appears to be equivalent to the water adjustment step of the present invention.   Therefore, the claimed order of steps does not provide a patentable distinction over the disclosure of Yoshiyuki.
	Nothing in the disclosure of Yoshiyuki et al. teaches away from the presently claimed invention.  Yoshiyuki et al. teach a step of drying before aging and therefore clearly cannot be considered to teach away from the claimed invention. 
	Appellants submit Yoshiyuki et al. is silent with respect to the proper water content adjustment (page 6/section A).
	Yoshiyuki et al. teach adding fat to starch wherein the starch has a water content adjusted to about 20 to 40% ([0013]).  Yoshiyuki et al. teach, after drying and aging, adjusting the water 
	Appellants explain the order of steps (i.e., aging after adjusting the water content) results in a product with unexpected and surprising qualities.  Appellants maintain, “Proper water content adjustment before aging is crucial to the performance of the claimed methods.  This is shown by Sample 20 of the present specification.  Sample 20 underwent insufficient water content adjustment and does not exhibit the desired properties” (page 7/section B). 
While the data from Sample 20 of the present specification (see [0042]/Table 2) shows a sample with a secondary water adjustment, when made into a coating show inferior adhesion properties, the data is not representative of the prior art product or process.  An affidavit or declaration under 37 CFR §1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP §716.02(e)). 
Appellants submitted data to show unexpected results in a Declaration filed 5 February 2020.  The Examiner concluded the unexpected results were not commensurate in scope with the claimed invention.  Appellants’ contention is that “any fat-processed starch made within the parameters define by claim 1, and particularly, that were aged after properly adjusting the water content would exhibit superior performance (i.e. surprising and unexpected results) compared to the fat-processed starch aged before adjusting the water content”  (page 7/section B).
	Specifically Appellant explains “several superior, surprising and unexpected properties are present in the fat-processed starch made within the parameters defined by claim 1, including aging after properly adjusting the water content”, e.g. viscosity, workability and adhesion (page 8/section B. page 11/Table).  Appellants contend the examples provided in the declarations filed on January 16, 2018, November 21, 2018 and February 5, 2020 show that formulations made 
	The data is not persuasive.  The data of Experiments A and Experiment B of the Declaration filed February 5, 2020 clearly show differences in slurry viscosity, workability and adhesion (between meat and coating) between a specific formulation of fat-processed starch made by adjusting water content before and after aging.   However, whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP §716.02(d)).
Claim 1 allows for any type of emulsifying agent, starch and fat while Experiments A and B specifically use glycerol fatty acid esters having an HLB of 3, phosphoric acid-crosslinked tapioca starch and perilla oil.  The physical and chemical properties of the starch and oil affect the properties asserted to be unexpectedly good.  Demonstrating “good” properties for one embodiment does not provide evidence that such results would be obtained for every embodiment within the scope of the claim.  Given the variability of the molecules involved, there is no reason to be believe that the evidence provided would reasonably translate to the scope of the claim desired.   Moreover, the claims are not limited to an initial water adjustment to 44%, an emulsifying agent/fat mass ratio of 4, an amount of added fat of 0.08 mass% or a secondary water content adjustment/water content after the primary water content adjustment of 0.45.  
Appellants contend the examples in the Specification show that fat-processed starches made within the parameters of the pending claims provide a superior quality product.
	While the data presented in the Specification exhibits the “superior quality” of the inventive product, the data does not show how the order of steps in the process is critical.


Respectfully submitted,
/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
Conferees:
/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1796     

                                                                                                                                                                                                   /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.